Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  133474                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 133474
                                                                    COA: 263392
                                                                    Allegan CC: 04-013744-FC
  DENNIS MERVYN SARGENT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 25, 2007
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the analysis of OV 6 scoring under the former judicial sentencing
  guidelines, set forth in People v Chesebro, 206 Mich App 468 (1994), should be applied
  to OV 9 scoring under the current legislative sentencing guidelines, MCL 777.39.

        We further ORDER the Allegan Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in this Court.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 14, 2007                  _________________________________________
           d0911                                                               Clerk